DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 10 March 2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10 March 2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 4, 8, 12, and 15-18.
Applicants have left claims 2, 3, 7, 9-11, 13, and 14 as originally filed.
Claims 5-6 and 15-16 have been previously withdrawn from further consideration due to being drawn to a nonelected species in the reply filed on 12 October 2021.
Claims 1-4, 7-14, and 17-18 are the current claims hereby under examination.	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 10 March 2022.  These drawings are acceptable.
Claim Interpretation - 35 USC § 112(f) - Maintained
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a substance detector … configured to detect a substance”, in claim 7 and claim 18; and
“a biasing member configured to bias”, in claim 11.
These limitations are being interpreted as follows:
“a wire electrode” as described in para. [0036] of the instant specification filed on 02/07/2020, or equivalents thereof; and
“a coil spring” as described in para. [0043] of the instant specification filed on 02/07/2020, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 - Withdrawn and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants have amended claim 1 to recite “wherein, the puncture assisting member is at the restricting position, the puncture assisting member is located at the proximal end of the needle member and the rigid portion protrudes from a distal end of the puncture assisting member”, which can be seen from the embodiment shown in Fig. 1 and para. [0030-0031] of the disclosure filed on 02 February 2020. Claim 4 is directed to an embodiment of the invention where the puncture assisting member comprises a plurality of cylindrical portions concentrically overlapping one another in the radiation direction, as seen in Fig. 8A-8E and para. [0086] of the disclosure. The disclosure further goes on to state in para. [0092] that Fig. 8A-8D show the puncture assisting member at the restricting position. However, Fig. 8A, which is when the puncture assisting member is in the restricting position, does not disclose that the rigid portion of the needle member protrudes from a distal end of the puncture assisting member in the restricting position. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see page 10 of Remarks, filed 10 March 2022, with respect to claims 4 and 8-10 have been fully considered and are persuasive. Applicants have amended claim 4 to recite “the puncture assisting member” and have amended claim 8 to recite “the substance detector”. The 112(b) rejections of claims 4 and 8-10 has been withdrawn.  
Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see pages 10-12 of Remarks, filed 10 March 2022, with respect to claims 1, 11, and 17 have been fully considered and are persuasive. Applicants have amended the independent claims to recite a flexible portion is at a proximal end and a rigid portion is at a distal end. Applicants have further amended the claims to recite that in a restricting position, the puncturing assisting member is located at the proximal end and the rigid portion protrudes from a distal end of the puncturing assisting member. The 102(a)(2) rejection of claims 1, 11, and 17 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruey Feng Peh et al. (Pub. No. US 2015/0190587), hereinafter referred to as Peh, in view of Kazuhiro Yoshida (Pub. No. US 2016/0022313), hereinafter referred to as Yoshida.
The claims are generally directed towards a puncture apparatus or a method of using the puncture apparatus comprising: a needle member having a tubular shape and comprising a flexible portion at a proximal end and a rigid portion at a distal end and a puncture assisting member that is movable or deformable in an axial direction of the needle member between: a restricting position in which the puncture assisting member is located outside the flexible portion of the needle member in a radial direction of the needle member, and thereby restricts deformation of the flexible portion, and a permissive position in which the puncture assisting member is not located outside the flexible portion in the radial direction, and thereby permits deformation of the flexible portion; wherein the puncture assisting member is configured to move or deform from the restricting position to the permissive position in conjunction with an operation of inserting the flexible portion into a living body at a time of puncturing the living body with the needle member; and wherein, when the puncture assisting member is at the restricting position, the puncture assisting member is located at the proximal end of the needle member and the rigid portion protrudes from a distal end of the puncture assisting member.
Regarding Claim 1, Peh discloses a puncture apparatus (Abstract, “system to obtain access to a blood vessel underneath a skin layer …”, Fig. 1B-1D, and para. [0086], “allows piercing of a skin layer…”) comprising: 
a needle member having a tubular shape (Fig. 1B-1D, element 100, “needle”, and para. [0094], “cross-sectional of the flexible portion and the tip may be substantially circular”) and 
a puncture assisting member (Fig. 1B-1D, element 114, “shield”) that is movable or deformable in an axial direction of the needle member between (Fig. 1B-1D, para. [0087], “a distal end of the shield while the shield moves towards the actuating portion …”, and para. [0090], “the shield retracts into the actuating portion”): 
a restricting position (Fig. 1C, Fig. 2A, Fig. 2B, and Fig. 3B) in which the puncture assisting member is located outside the flexible portion of the needle member in a radial direction of the needle member (Fig. 1C, Fig. 2A, Fig. 2B, and Fig. 3B, element 114 is surrounding the needle 100 in different sections, with some of the needle exposed), and thereby restricts deformation of the flexible portion (para. [0103], “support sheath 114 prevents the flexible needle shaft from buckling when the needle tip or tip portion 112 has not travelled beyond a distal opening 130 of the support sheath … upon the tip portion 112 of the flexible access needle traveling beyond the distal opening 130 of the support sheath 114, thereby losing column strength …”, the restricting position of the puncture assisting member being when the support sheath 114 is surrounding the needle to maintain column strength), and 
a permissive position (Fig. 1D, Fig. 2B-2C, and Fig. 3C) in which the puncture assisting member is not located outside the flexible portion in the radial direction (Fig. 1D, Fig. 2B-2C, and Fig. 3C, element 114 is retracting into element 116, exposing the outside of the needle 100), and thereby permits deformation of the flexible portion (para. [0103], “the protruded section or tip portion of the flexible needle shaft loses side support from the rigid sheath, thereby losing column strength …”); 
wherein the puncture assisting member is configured to move or deform from the restricting position to the permissive position in conjunction with an operation of inserting the flexible portion into a living body at a time of puncturing the living body with the needle member (Fig. 2A-2C, and para. [0103], “support sheath prevents the flexible needle shaft from buckling when the needle tip or tip portion has not travelled beyond a distal opening … upon the tip portion of the flexible access needle travelling beyond the distal opening of the support sheath, the protruded section or tip portion of the flexible needle shaft loses side support …”).
However, Peh does not explicitly disclose the needle member comprises a flexible portion at a proximal end and a rigid portion at a distal end, and wherein, when the puncture assisting member is at the restricting position, the puncture assisting member is located at the proximal end of the needle member and the rigid portion protrudes from a distal end of the puncture assisting member.
Yoshida teaches of puncture needle, which includes a bending portion (Abstract, at least Fig. 1 and Fig. 12, and para. [0002]). Yoshida further teaches that needle member comprises a flexible portion at a proximal end (Fig. 1 and Fig. 12, element 4, “bending portion” and para. [0036]) and a rigid portion at a distal end (Fig. 1 and Fig. 12, element 3 and 31, “distal end portion” and “blade surface”, and para. [0034], “distal end portion … appropriate stiffness”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the puncture needle disclosed by Peh with the needle member taught by Yoshida with a rigid proximal section and a flexible proximal section. Yoshida teaches that a rigid proximal end allows for the blade tip to be pressed into a tissue, allowing for an increased rigid state in the flexible portion to allow for the needle to puncture the tissue (para. [0044]). One of ordinary skill would have recognized that allowing for a rigid tip allows for the needle to puncture in a stiff state, before allowing the flexible portion to be exposed. 
Modified Peh further teaches that when the puncture assisting member is at a restriction position, the puncture assisting member is located at the proximal end of the needle member (Fig. 1C, Fig. 2A, Fig. 2B, and Fig. 3B, element 114 is surrounding the needle 100 in different sections, with some of the needle exposed) and the rigid portion protrudes from a distal end of the puncture assisting member (Peh, Fig. 1C, Fig. 2A, Fig. 2B, and Fig. 3B, the tip is exposed from element 114, and Yoshida, Fig. 12, element 3, the blade surface is exposed with the bending portion still covered by element 114). 
Regarding Claim 11, modified Peh discloses the puncture apparatus according to claim 1, further comprising: a biasing member configured to bias the puncture assisting member at the permissive position in the axial direction to be restored to the restricting position (para. [0092], “shield may also be slidable by means of a press button or activation means … spring may be compressed as the shield slides into the actuating portion and to release the shield back to an original default position covering the needle …”).
Regarding Claim 12, modified Peh discloses the puncture apparatus according to claim 1.
However, modified Peh does not explicitly disclose the flexible portion comprises a portion of the needle member in the axial direction where a slit is formed so as to extend in a spiral manner.
Yoshida teaches of puncture needle, which includes a bending portion (Abstract, at least Fig. 1, and para. [0002]). Yoshida further teaches the puncture needle can be hollow (para. [0003]). Yoshida further teaches that in an embodiment the flexible portion of the needle includes a slit which extends in a spiral manner (Fig. 19, elements 48, “slits”, and para. [0072], “bending portion has slits that are spirally formed in a region …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle comprising a flexible portion disclosed by modified Peh with the needle comprising a slit in a spiral manner as taught by Yoshida. Yoshida teaches that a spiral configuration allows for the bending portion to have a flexural stiffness that is less than a different region, which would have a flexural stiffness at a higher level (para. [0092]). 
Regarding Claims 13 and 14, modified Peh discloses the puncture apparatus according to claim 12.
However, modified Peh does not explicitly disclose the slit comprises a first slit portion that extends primarily in the axial direction of the needle member and a second slit portion that extends primarily in a circumferential direction of the needle member.
	Yoshida further teaches of two spiral slits (Fig. 19, element 48 and para. [0072], “the bending portion has slits …”). Yoshida further teaches that the slits extend in the axial direction of the needle member (Fig. 19, the slits 48 are extending from left to right, which is the axial direction of the puncture needle 1). Yoshida further teaches the slits also extend in a circumferential direction (Fig. 19, and para. [0081], “bending portion may have notches … that extend in a circumferential direction thereof…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the flexible needle disclosed by modified Peh to explicitly disclose slits that extend in an axial direction and a circumferential direction. Yoshida teaches that spirals that extend in both a circumferential and axial direction allows for the flexural stiffness to be controlled in order to control the bending of the puncture needle (para. [0082]).
Regarding Claim 17, Peh discloses a method of puncturing a living body (Abstract, “method to obtained access to a blood vessel underneath a skin layer …”), the method comprising: 
providing a puncture apparatus (Fig. 1B-1D, Fig. 2A-2C and para. [0101], “vascular access device … obtaining access to a blood vessel”) comprising: 
a needle member having a tubular shape (Fig. 1B-1D, element 100, “needle”, and para. [0094], “cross-sectional of the flexible portion and the tip may be substantially circular”), and 
a puncture assisting member (Fig. 1B-1D, element 114, “shield”) that is movable or deformable in an axial direction of the needle member between (Fig. 1B-1D, para. [0087], “a distal end of the shield while the shield moves towards the actuating portion …”, and para. [0090], “the shield retracts into the actuating portion”): 
a restricting position (Fig. 1C, Fig. 2A, Fig. 2B, and Fig. 3B) in which the puncture assisting member is located outside the flexible portion of the needle member in a radial direction of the needle member (Fig. 1C, Fig. 2A, Fig. 2B, and Fig. 3B, element 114 is surrounding the needle 100 in different sections, with some of the needle exposed), and thereby restricts deformation of the flexible portion (para. [0103], “support sheath 114 prevents the flexible needle shaft from buckling when the needle tip or tip portion 112 has not travelled beyond a distal opening 130 of the support sheath … upon the tip portion 112 of the flexible access needle traveling beyond the distal opening 130 of the support sheath 114, thereby losing column strength …”, the restricting position of the puncture assisting member being when the support sheath 114 is surrounding the needle to maintain column strength), 
a permissive position (Fig. 1D, Fig. 2B-2C, and Fig. 3C) in which the puncture assisting member is not located outside the flexible portion in the radial direction (Fig. 1D, Fig. 2B-2C, and Fig. 3C, element 114 is retracting into element 116, exposing the outside of the needle 100), and thereby permits deformation of the flexible portion (para. [0103], “the protruded section or tip portion of the flexible needle shaft loses side support from the rigid sheath, thereby losing column strength …”), and -5- 4881-1134-8232.1Atty. Dkt. No. 091486-0379 
puncturing the living body with the needle member such that the flexible portion is inserted into the living body, which causes the puncture assisting member to move or deform from the restricting position to the permissive position (Fig. 2A-2C, and para. [0103], “support sheath prevents the flexible needle shaft from buckling when the needle tip or tip portion has not travelled beyond a distal opening … upon the tip portion of the flexible access needle travelling beyond the distal opening of the support sheath, the protruded section or tip portion of the flexible needle shaft loses side support …”).
However, Peh does not explicitly disclose the needle member comprises a flexible portion at a proximal end and a rigid portion at a distal end, and wherein, when the puncture assisting member is at the restricting position, the puncture assisting member is located at the proximal end of the needle member and the rigid portion protrudes from a distal end of the puncture assisting member.
Yoshida teaches of puncture needle, which includes a bending portion (Abstract, at least Fig. 1 and Fig. 12, and para. [0002]). Yoshida further teaches that needle member comprises a flexible portion at a proximal end (Fig. 1 and Fig. 12, element 4, “bending portion” and para. [0036]) and a rigid portion at a distal end (Fig. 1 and Fig. 12, element 3 and 31, “distal end portion” and “blade surface”, and para. [0034], “distal end portion … appropriate stiffness”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the puncture needle disclosed by Peh with the needle member taught by Yoshida with a rigid proximal section and a flexible proximal section. Yoshida teaches that a rigid proximal end allows for the blade tip to be pressed into a tissue, allowing for an increased rigid state in the flexible portion to allow for the needle to puncture the tissue (para. [0044]). One of ordinary skill would have recognized that allowing for a rigid tip allows for the needle to puncture in a stiff state, before allowing the flexible portion to be exposed.
Modified Peh further teaches that when the puncture assisting member is at a restriction position, the puncture assisting member is located at the proximal end of the needle member (Fig. 1C, Fig. 2A, Fig. 2B, and Fig. 3B, element 114 is surrounding the needle 100 in different sections, with some of the needle exposed) and the rigid portion protrudes from a distal end of the puncture assisting member (Peh, Fig. 1C, Fig. 2A, Fig. 2B, and Fig. 3B, the tip is exposed from element 114, and Yoshida, Fig. 12, element 3, the blade surface is exposed with the bending portion still covered by element 114).
Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruey Feng Peh et al. (Pub. No. US 2015/0190587), hereinafter referred to as Peh, in view of Kazuhiro Yoshida (Pub. No. US 2016/0022313), hereinafter referred to as Yoshida, as applied to claim 1 above, and further in view of Sarah W. Szucs (Pub. No. US 2010/0249748), hereinafter referred to as Szucs. 
Regarding Claim 2, modified Peh discloses the puncture apparatus according to claim 1.
While, modified Peh discloses the puncture assisting member (Fig. 2A-2C, element 114) touches the tissue layer 106 to allow the needle to penetrate the tissue, modified Peh does not explicitly disclose wherein: the puncture assisting member comprises an attachment section positioned at a distal end of the puncture assisting member in the axial direction and configured to be attached to a biological surface of the living body, and 65Atty. Dkt. No. 091486-0379a maximum width of the attachment section in the radial direction is larger than a maximum width of the puncture assisting member at a position other than the attachment section in the radial direction.
Szucs teaches of a needle shield and a collapsible element (Abstract, Fig. 5-6). Szucs further teaches the needle shield is attached to a patients skin at the distal end of the shield (para. [0023], “needle-covering portion flattens out into a circle as the needle is inserted into the patient’s skin”, the distal end of the needle shield is attached to the skin in order to insert the needle). Szucs further teaches a maximum width in the radial direction is larger than a maximum width of the puncture assisting member at a position other than the attachment section in the radial direction (Fig. 5, element 102, para. [0022], “the needle-covering portion may be substantially cylindrical in shape … wherein progressively wider cylindrical portions are sequentially fitted in slidable engagement …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the puncture assisting member disclosed by modified Peh to explicitly include an attachment section and increase in width in a radial direction. Szucs teaches that an attachment section with a needle-covering portion with a width larger in a radial direction allows for the needle-covering portion to be collapsible and expand to retain its original shape when the needle is withdrawn from the patient’s skin (para. [0006]).
Regarding Claims 3 and 4, modified Peh discloses the puncture apparatus according to claim 2, wherein: the puncture assisting member is cylindrical (Fig. 1B-1D, element 114).
However, modified Peh does not explicitly disclose an outer diameter of the puncture assisting member increases in the axial direction from a proximal side toward the attachment section at the distal end and the puncture assisting member comprises a plurality of cylindrical portions concentrically overlapping one another in the radial direction, the plurality of cylindrical portions configured to move telescopically in the axial direction so as to vary a length of the puncture assisting member; of outer diameters of the plurality of cylindrical portions, an outer diameter of a cylindrical portion that comprises the attachment section is largest.
Szucs further teaches the needle shield (Fig. 5, element 102) increases in the axial direction from a proximal side (Fig. 5, element 104) toward the attachment section at the distal end (Fig. 5, largest circular region of element 102). Szucs further teaches the cylindrical members comprise a plurality of cylindrical portions concentrically overlapping one another in the radial direction (Fig. 5, element 102) and configured to move telescopically to vary in length (Fig. 5 - Fig. 6, and para. [0022], “collapse and expand in a telescoping manner, wherein progressively wider concentric cylindrical portions are sequentially fitted in slidable engagement with one another …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the puncture assisting device taught by modified Peh to explicitly use a plurality of cylindrical portions concentrically overlapping one another in the radial direction in order to move telescopically to vary in length. Szucs teaches that by concentrically overlapping, it allows for the needle cover to visually appear flatten once the needle has been fully inserted into the patients skin (para. [0023]). One of ordinary skill would have recognized the benefit of this visual indicator to know the device is fully inserted and ready for operation. Further, Szucs teaches that the telescoping manner allows for the cylindrical portions to be collapsed and expanded in a slidable manner instead (para. [0022]). One of ordinary skill would have recognized the space saving benefit of the ability or collapse the cylindrical portion.
Claim 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruey Feng Peh et al. (Pub. No. US 2015/0190587), hereinafter referred to as Peh, in view of Kazuhiro Yoshida (Pub. No. US 2016/0022313), hereinafter referred to as Yoshida, as applied to claim 1 above, and further in view of Pryor et al. (Pub. No. US 2013/0267813), hereinafter referred to as Pryor.
Regarding Claim 7, modified Peh discloses the puncture apparatus according to claim 1.
However, modified Peh does not explicitly disclose a substance detector positioned in a hollow portion of the needle member and configured to detect a substance to be measured in the living body.
Pryor teaches of a system for measuring an analyte in a host (Abstract), including a needle (Fig. 6B, element 436, “needle” and para. [0185]) and a cannula (Fig. 6A, element 463) to provide additional column strength to the needle (para. [0153]). Pryor further teaches the needle contains a substance detector positioned in a hollow portion of the needle (Fig. 9A, elements 436 and 200, and para. [0204], “sensor 200, which is inside the needle 436”) and is configured to detect a substance in the living body (para. [0130], “a sensing portion of the sensor 200 is under the host’s skin …” and para. [0136], “enable measurement of levels of the analyte via a glucose sensor, such as an analyte sensor 200”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to puncture apparatus disclosed by modified Peh to include a substance detector within the needle and configured to measure a substance within the living body. Pryor teaches that a substance detector disposed within a needle and configured to detect a substance allows for a continuous analyte sensor system to be attached to a host (para. [0130]) and be disposed subcutaneously as opposed to other analyte measuring systems, like a finger prick (para. [0004]). 
Regarding Claim 8, modified Peh discloses the puncture apparatus according to claim 7.
However, modified Peh does not explicitly disclose a processing apparatus configured to process information detected by the substance detector; wherein the needle member is fixed to the processing apparatus, and the puncture assisting member is attached to the processing apparatus.
Pryor further teaches of a processing apparatus (element 500) configured to process information detected by the substance detector (para. [0136], “electronics unit 500 includes electronic circuitry associated with measuring and processing the continuous analyte sensor data…”). Pryor further teaches the needle member is fixed to the processing apparatus (Fig. 8A and para. [0193], “mechanism for connecting the sensor to contacts 505 on the transmitter 500 …”). Pryor further teaches the puncture assisting member is attached to the processing apparatus (Fig. 9A, element 501 and element 463, the elements are attached in one structure, and para. [0153], “cannula 463 extends from the transmitter standoff and receives the needle to provide additional column strength…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the puncture assisting device taught by modified Peh to explicitly include a processing apparatus to process information detected by the sensor, and that the members are fixed and attached to the processing apparatus. Pryor teaches that a processing apparatus allows for a continuous analyte sensing unit to be in electrical communication with the sensor to measure and process sensor data (para. [0136]). Pryor further teaches the members being fixed and attached to the processing apparatus to allow for the electronics unit to be attached to a housing to be fastened to the skin of the host to measure an analyte (para. [0130]). 
Regarding Claim 10, modified Peh discloses the puncture apparatus according to claim 8.
However, modified Peh does not explicitly disclose the processing apparatus has a plate shape, and the needle member is fixed to the processing apparatus so as to protrude from one side of the processing apparatus in a thickness direction of the processing apparatus.
	Pryor further teaches the processing apparatus has a plate shape (Fig. 9A, element 481, and para. [0153], “transmitter 501 is inserted so as to be at least partially seated in the house 481…”). Pryor further teaches the needle member is fixed to protrude from one side of the processing apparatus in a thickness direction of the processing apparatus (Fig. 9A-9B and para. [0203], “needle is in its farthest extended position …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the processing apparatus and needle configuration. Pryor teaches that the orientation of the needle piercing allows for the needle and sensor to be easily inserted and retracted from the skin (para. [0182]). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruey Feng Peh et al. (Pub. No. US 2015/0190587), hereinafter referred to as Peh, in view of Kazuhiro Yoshida (Pub. No. US 2016/0022313), hereinafter referred to as Yoshida, in view of Pryor et al. (Pub. No. US 2013/0267813), hereinafter referred to as Pryor as applied to claim 8 above, and further in view of Ethelfeld et al. (Pub. No. US 2009/0048563), hereinafter referred to as Ethelfeld.
Regarding Claim 9, modified Peh discloses the puncture apparatus according to claim 8.
However, modified Peh does not explicitly disclose the processing apparatus comprises a latch section configured to latch the puncture assisting member at the restricting position.
Ethelfeld teaches a medical device comprising a transcutaneous device and a processing unit, which can include sensor elements that come in contact with a patient’s blood (Abstract and para. [0015]). Ethelfeld further teaches the transcutaneous device includes a cannula and an insertion needle (Fig. 13A, element 651 and 661). Ethelfeld further teaches of a latch section (Fig. 13A, element 663 and 653) that is configured to latch the puncture assisting member (Fig. 13A, element 651 and 661) at a position (para. [0092], “the upper member comprises a coupling member locking the members together in an initial position …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the puncture assisting device disclosed by modified Peh to include a latch section to latch the member at a first position. Ethelfeld teaches that a first latching position allows for the device and needle to be stored before either a manual or releasable insertion aid (such as a spring) forces the needle to puncture into the skin of the patient (para. [0093]). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (Pub. No. US 2013/0267813), hereinafter referred to as Pryor, Ruey Feng Peh et al. (Pub. No. US 2015/0190587), hereinafter referred to as Peh, and Kazuhiro Yoshida (Pub. No. US 2016/0022313), hereinafter referred to as Yoshida.
Regarding Claim 18, Pryor discloses a method of detecting a substance in a living body (Abstract, “method for measuring an analyte in a host”), the method comprising: 
providing a puncture apparatus comprising (Fig. 9A and para. [0203], “sensor insertion mechanism”): 
a processing apparatus (Fig. 9A, element 481 and 501, para. [0153], “transmitter 501 has been inserted so as to be at least partially seated in the house 481”); 
a needle member fixed to the processing apparatus (Fig. 9A, element 436, and para. [0203], “needle 436 and needle hub 431”), the needle member having a tubular shape (Fig. 9A, element 436 is circular and a needle is inherently tubular), 
a substance detector positioned in a hollow portion of the needle member (Fig. 9A, elements 436 and 200, and para. [0204], “sensor 200, which is inside the needle 436”), and 
a puncture assisting member attached to the processing apparatus (Fig. 9A, element 463, “cannula”), 
4881-1134-8232.1Atty. Dkt. No. 091486-0379 detecting a substance to be measured in the living body using the substance detector; and processing information detected by the substance detector using the processing apparatus (para. [0130], “a sensing portion of the sensor 200 is under the host’s skin …” and para. [0136], “enable measurement of levels of the analyte via a glucose sensor, such as an analyte sensor 200”).
However, Pryor does not explicitly disclose the needle comprises a flexible portion at a proximal end and a rigid portion at a distal end and the puncture assisting member being movable or deformable in an axial direction of the needle member between: a restricting position in which the puncture assisting member is located outside the flexible portion of the needle member in a radial direction of the needle member, and thereby restricts deformation of the flexible portion, a permissive position in which the puncture assisting member is not located outside the flexible portion in the radial direction, and thereby permits deformation of the flexible portion wherein, when the puncture assisting member is at the restricting position, the puncture assisting member is located at the proximal end of the needle member and the rigid portion protrudes from a distal end of the puncture assisting member; and puncturing the living body with the needle member such that the flexible portion is inserted into the living body, which causes the puncture assisting member to move or deform from the restricting position to the permissive position.-6-
Peh teaches of a method to obtain access to a blood vessel by using a flexible needle (Abstract). Peh further teaches that a needle has a tubular shape and is deformable (Fig. 1B-1D, element 100, “needle”, and para. [0094], “cross-sectional of the flexible portion and the tip may be substantially circular” and Fig. 1B, element 122, and para. [0094], “the needle may further include a flexible portion”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle disclosed by Pryor to explicitly include a needle with a flexible portion. Peh teaches that a needle with a flexible portion allows for the needle to first have column strength to penetrate the tissue layer, but flex once the needle reaches the blood vessel (para. [0090]).
Peh further teaches of a puncture assisting member (Fig. 1B-1D, element 114, “shield”), that is moveable or deformable in an axial direction (Fig. 1B-1D, para. [0087], “a distal end of the shield while the shield moves towards the actuating portion …”, and para. [0090], “the shield retracts into the actuating portion”) between a restriction position (Fig. 2A) and a permissive position (Fig. 2B-2C), and puncturing the living body causes the puncture assisting member to move or deform from the restricting position to the permissive position (Fig. 2A-2C, and para. [0103], “support sheath prevents the flexible needle shaft from buckling when the needle tip or tip portion has not travelled beyond a distal opening … upon the tip portion of the flexible access needle travelling beyond the distal opening of the support sheath, the protruded section or tip portion of the flexible needle shaft loses side support …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the puncture assisting member disclosed by Pryor to include a restricting and permissive position to prevent or allow bending on the flexible needle. Peh teaches the shield provides strength to the tip to first penetrate the skin layer and the issue layer, but once the needle has passed a certain depth, allow for flexibility of the needle as the shield retracts into the actuation portion to allow the needle to bend (para. [0090]).
However, modified Pryor does not explicitly disclose the needle member comprises a flexible portion at a proximal end and a rigid portion at a distal end, and wherein, when the puncture assisting member is at the restricting position, the puncture assisting member is located at the proximal end of the needle member and the rigid portion protrudes from a distal end of the puncture assisting member.
Yoshida teaches of puncture needle, which includes a bending portion (Abstract, at least Fig. 1 and Fig. 12, and para. [0002]). Yoshida further teaches that needle member comprises a flexible portion at a proximal end (Fig. 1 and Fig. 12, element 4, “bending portion” and para. [0036]) and a rigid portion at a distal end (Fig. 1 and Fig. 12, element 3 and 31, “distal end portion” and “blade surface”, and para. [0034], “distal end portion … appropriate stiffness”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the puncture needle disclosed by modified Pryor with the needle member taught by Yoshida with a rigid proximal section and a flexible proximal section. Yoshida teaches that a rigid proximal end allows for the blade tip to be pressed into a tissue, allowing for an increased rigid state in the flexible portion to allow for the needle to puncture the tissue (para. [0044]). One of ordinary skill would have recognized that allowing for a rigid tip allows for the needle to puncture in a stiff state, before allowing the flexible portion to be exposed.
Modified Pyror further teaches that when the puncture assisting member is at a restriction position, the puncture assisting member is located at the proximal end of the needle member (Fig. 1C, Fig. 2A, Fig. 2B, and Fig. 3B, element 114 is surrounding the needle 100 in different sections, with some of the needle exposed) and the rigid portion protrudes from a distal end of the puncture assisting member (Peh, Fig. 1C, Fig. 2A, Fig. 2B, and Fig. 3B, the tip is exposed from element 114, and Yoshida, Fig. 12, element 3, the blade surface is exposed with the bending portion still covered by element 114).	How	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hunn et al. (Pub. No. US 2007/0016149) discloses an needle (Fig. 1) with a distal portion (Fig. 1, element 1) and a proximal portion (Fig. 1, element 2), the distal portion have greater flexural rigidity than the proximal portion (para. [0046]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791